DETAILED ACTION
This Office Action is in response to Application filed on 23 November 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “A computer program product” which only comprises “computer instructions” and thus is software per se.  While the claim does mention “a non-transitory computer readable medium”, the “computer program product” is only instructions on the medium and not explicitly the medium and the instructions combined, thus the “computer program product” can be interpreted as only software per se.  Accordingly, the claim fails to recite statutory subject matter under 35 U.S.C. 101.
It is suggested that the claim be amended to recite “A computer program product comprising a non-transitory computer readable medium with computer instructions embodied thereon:”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blitzer et al., U.S. Patent 10,089,148 hereinafter referred to as “Blitzer”.

Referring to claim 1, Blitzer discloses a method of creating a policy-based replication service (See Col. 2, lines 26-28). - A method, comprising: 
Blitzer discloses receiving a policy (See Col. 2, lines 46-49). - receiving a specification of a data protection intent; 
Blitzer discloses data protection attributes including number of replicas and locations of replicas (See Col. 4, lines 48-64 and Col. 5, lines 45-63). Blitzer discloses full automation for determining availability, performance, and recoverability of the replication services (See Col. 2, lines 26-48). - automatically determining configurations for a plurality of different data management services in an attempt to achieve the specified data protection intent; and 
Blitzer discloses automatically configure the replication service (See Col. 6, lines 1-5). - automatically implementing the determined configurations in the plurality of different data management services.

Referring to claim 2, Blitzer discloses providing a recovery point objective and recovery time objective (See Col. 4, line 65 to Col. 5, line 10). - The method of claim 1, wherein the data protection intent specifies at least a recovery point objective (RPO) and a recovery time objective (RTO).

Referring to claim 3, Blitzer discloses data attributes including pools (See Col. 5, lines 45-63). - The method of claim 1, wherein the data protection intent specification specifies a data pool that identifies one or more objects to be included in the data pool when a data management service is performed and the data management service to apply to the one or more objects to be included in the data pool.

Referring to claim 4, Blitzer discloses providing prefix for the replica pools (See Co. 4, lines 15-21 and Col. 5, lines 45-63).  The method of claim 3, wherein the one or more objects to be included in the data pool is share at least one of a tag, label, feature, and/or prefix.

Referring to claim 5, Blitzer discloses the policy including disaster recovery (See Col. 4, lines 32-34). - The method of claim 3, wherein the data management service is disaster recovery.

Referring to claim 6, Blitzer discloses provisioning replication services and devices based on the data protection policy attributes (See Col. 5, line 64 to Col. 6, line 12). - The method of claim 1, wherein automatically determining configurations for the plurality of different data management services in the attempt to achieve the specified data protection intent includes determining which of the plurality of different data management services are needed to implement the specified data protection intent.

Referring to claim 7, Blitzer discloses automatically configuring the replication service including each replica and multiple storage devices (See Col. 5, line 64 to Col. 6, line 12). - The method of claim 6, wherein automatically determining configurations for the plurality of different data management services in the attempt to achieve the specified data protection intent further includes determining a corresponding configuration for each of the determined data management services needed to implement the specified data protection intent.

Referring to claim 8, Blitzer discloses analyzing the policy (See Col. 5, line 64 to Col. 6, line 12). - The method of claim 1, further comprising validating the data protection intent specification.

Referring to claim 9, Blitzer discloses provisioning replication services and devices based on the data protection policy attributes (See Col. 5, line 64 to Col. 6, line 12). - The method of claim 8, wherein validating the data protection intent specification includes identifying one or more data storage devices, one or more data services, and/or one or more data management service tools needed to achieve the data protection intent specification.

Referring to claim 10, Blitzer discloses determining availability, performance, and recoverability of the replication services (See Col. 2, lines 31-39). - The method of claim 9, wherein validating the data protection intent specification includes determining whether an identified data storage device, an identified data service, or an identified data management service tool is able to implement a corresponding configuration associated a data management service that the identified data storage device, the identified data service, or the identified data management service tool is to implement.

Referring to claim 13, Blitzer discloses analyzing the policy (See Col. 5, line 64 to Col. 6, line 12). -  The method of claim 1, wherein automatically determining configurations for a plurality of different data management services in an attempt to achieve the specified data protection intent includes analyzing the data protection intent specification.

Referring to claim 14, Blitzer discloses a new data protection rule being added to the replication service (See Col. 6, lines 20-44). - The method of claim 13, wherein automatically determining configurations for a plurality of different data management services in an attempt to achieve the specified data protection intent further includes determining a different specification of the data protection intent.

Referring to claim 15, Blitzer discloses the new data protection rule can result in a change made to the replication (See Col. 6, lines 20-44). - The method of claim 14, wherein the different specification of the data protection intent includes replacing one of the different data management services with another different data management service.

Referring to claim 19, Blitzer discloses a computer program product formed by a computer readable medium with logic encoded on to carry-out a policy-based replication process (See Col. 7, lines 46-51). -  A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: 
Blitzer discloses receiving a policy (See Col. 2, lines 46-49). - receiving a specification of a data protection intent; 
Blitzer discloses data protection attributes including number of replicas and locations of replicas (See Col. 4, lines 48-64 and Col. 5, lines 45-63). Blitzer discloses full automation for determining availability, performance, and recoverability of the replication services (See Col. 2, lines 26-48). - automatically determining configurations for a plurality of different data management services in an attempt to achieve the specified data protection intent; and 
Blitzer discloses automatically configure the replication service (See Col. 6, lines 1-5). - automatically implementing the determined configurations in the plurality of different data management services.

Referring to claim 20, Blitzer discloses an apparatus for creating a policy-based replication service (See Col. 2, lines 26-28). -  A system, comprising: 
Blitzer discloses the apparatus includes a processor (See Col. 7, lines 32-45). - one or more processors configured to: 
Blitzer discloses receiving a policy (See Col. 2, lines 46-49). receive a specification of a data protection intent; 
Blitzer discloses data protection attributes including number of replicas and locations of replicas (See Col. 4, lines 48-64 and Col. 5, lines 45-63). Blitzer discloses full automation for determining availability, performance, and recoverability of the replication services (See Col. 2, lines 26-48). - automatically determine configurations for a plurality of different data management services in an attempt to achieve the specified data protection intent; and 
Blitzer discloses automatically configure the replication service (See Col. 6, lines 1-5). - automatically implement the determined configurations in the plurality of different data management services; and 
Blitzer discloses the apparatus includes memory with instructions that executed by a computer (See Col. 7, lines 32-45). - a memory coupled to at least one of the one or more processors and configured to provide the at least one of the one or more processors with instructions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blitzer in view of Gordon et al., U.S. Patent App. Pub. 2015/0254150, hereinafter referred to as “Gordon”.

Referring to claim 11, Blitzer discloses all the limitations (See rejection of claim 8) except for The method of claim 8, wherein a notification is provided in the event the data protection intent specification is unable to be achieved.
However, Blitzer does disclose a user interface (See Blitzer, Col. 5, lines 28-44).
	Gordon discloses a Service Level Specification with disaster recovery requirements (See Gordon, paragraph 0011).  Gordon discloses determining no valid solution exists for the SLS and notifying the user (See Gordon, paragraph 0206).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the method creating policy-based replication services of Blitzer with the notifying a user no valid solution exists for a SLS of Gordon.  This would have been obvious to do because it provides the user with the ability to take corrective actions (See Gordon, paragraph 0206).

Referring to claim 12, Blitzer and Gordon disclose all the limitations (See rejection of claim 11), including Gordon discloses the notifying the user includes providing recommendations (See Gordon, paragraph 0206). -  The method of claim, 11, wherein the notification includes one or more recommendations.

Referring to claim 16, Blitzer discloses all the limitations (See rejection of claim 1) except for The method of claim 1, further comprising monitoring a current configuration of the plurality of different data management services.  However, Blitzer discloses full automation for determining availability, performance, and recoverability of the replication services (See Col. 2, lines 26-48).
Gordon discloses a Service Level Specification with disaster recovery requirements (See Gordon, paragraph 0011).  Gordon discloses monitoring compliance of DR requirements of an active DR process (See Gordon, Fig. 6 and paragraph 0230).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the method creating policy-based replication services of Blitzer with the monitoring of compliance of active processes of Gordon. This would have been obvious to do because it ensures requirements such as RPO and RTO are being meet (See Gordon, paragraph 0230).

Referring to claim 17, Blitzer and Gordon disclose all the limitations (See rejection of claim 16) including determining there is a breach of the DR requirements (See Gordon, paragraph 0231). - The method of claim 16, further comprising determining that the current configuration of the plurality of different data management services is unable to achieve the specified data protection intent.

Referring to claim 18, Blitzer and Gordon disclose all the limitations (See rejection of claim 17) including Gordon discloses recalculating parameters to eliminate the breach of DR requirements (See Gordon, paragraph 0231). - The method of claim 17, further comprising modifying the current configuration of the plurality of different data management services to achieve the specified data protection intent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2015/0347242 to Martos et al.
- Disaster recovery validation
U.S. Patent App. Pub. 2016/0232061 to Gaschler et al.
- Automatically configuring backup systems
U.S. Patent App. Pub. 2018/0316577 to Freeman et al.
- Determining service level agreement compliance
U.S. Patent App. Pub. 2020/0278274 to Shetty et al.
- Configuration drift detection and remediation
U.S. Patent App. Pub. 2021/0385254 to Pettit et al.
- Validating compliance with configurations 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        November 18, 2022